Citation Nr: 1513762	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-34 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for service-connected bilateral hearing loss disability, effective June 1, 2012, to February 18, 2013, to include the issue of whether the reduction to a non-compensable evaluation was proper.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1974 to April 1977 and from September 1978 to May 1981. 

In July 2005, the United States Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for a bilateral hearing loss disability and assigned a non-compensable rating effective March 7, 2005.  In an April 2010 rating decision, the RO increased the disability rating assigned to the Veteran's bilateral hearing loss disability to 10 percent, effective March 9, 2010.  Subsequently, in October 2011, the Veteran filed a claim for an increased rating for his bilateral hearing loss disability.  In response, following a VA examination, the RO issued a rating decision in December 2011 proposing to reduce the Veteran's disability rating from 10 percent to zero percent.  In a December 2011 letter, the Veteran was given due process notice of the proposed reduction in the rating for his bilateral hearing loss disability; the letter also apprised him of his right to submit additional evidence to contest the reduction and request a pre-determination hearing.  

The current appeal arises from a March 2012 rating decision in which the RO reduced the disability rating for the Veteran's bilateral hearing loss disability from 10 percent to zero percent, effective June 1, 2012.  In April 2013, the RO issued a rating decision granting the Veteran a disability rating of 10 percent for his bilateral hearing loss disability, effective February 19, 2013.

The Veteran perfected a timely appeal with respect to this reduction.  In so doing, he has consistently maintained that a rating higher than 10 percent (including restoration of the previously assigned 10 percent evaluation) is warranted for his bilateral hearing loss disability.  The RO has not adjudicated the claim for a rating in excess of 10 percent for his bilateral hearing loss disability.  Therefore, the claim of entitlement to a disability rating higher than 10 percent for his bilateral hearing loss disability is referred to the RO for adjudication.  In October 2014, the Veteran filed claims for service connection for depression and anxiety.  These claims are also referred to the RO for adjudication.  The Board will in this decision decide the claim of whether the reduction from June 1, 2012, to February 18, 2013, was proper.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the March 2015 Appellate Brief.  


FINDING OF FACT

At the time of the March 2012 rating decision, the evidence did not establish that an improvement in the Veteran's bilateral hearing loss had actually occurred that resulted in an improvement in his ability to function under the ordinary conditions of life.  


CONCLUSION OF LAW

The requirements were not met for reduction of the Veteran's disability rating for a bilateral hearing loss disability from 10 percent to 0 percent effective June 1, 2012 and thus, the 10 percent disability rating is restored from June 1, 2012, to February 18, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, 4.124a, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is reinstating the prior 10 percent rating for the Veteran's bilateral hearing loss disability, retroactively effective to the date of the reduction, so there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the VCAA because even assuming, for the sake of argument, there has not been (for whatever reason) this is inconsequential and, therefore, at most harmless error.  38 U.S.C.A. § 5100 et seq. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); Mayfield v. Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield IV); and Sanders v. Nicholson, 487 F.3d 881 (2007).

II.  Law and Analysis

Generally, when reduction in the evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and be furnished detailed reasons therefore.

In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  If no additional evidence is received within the prescribed time period to contest the reduction, the proposed action may be accomplished.  The effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).

In this regard, the Board finds that the RO satisfied the procedural due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction and being apprised of it in December 2011, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  Subsequently, the final rating action was issued in March 2012 and the 10 percent rating for his bilateral hearing loss disability was reduced to 0 percent.  The effective date of the reduction, June 1, 2012, was after the last day of the month after expiration of the 60-day period from the date of notice of the final rating action.  Thus, the RO carried out the reduction in accordance with the procedural due process requirements of 38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344."  The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

As noted, where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In the present case, the Veteran's 10 percent disability evaluation for his bilateral hearing loss disability, was awarded effective March 9, 2010, and was reduced effective June 1, 2012, less than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply.  Evidence disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Historically, the Veteran was granted service connection for a bilateral hearing loss disability in a July 2005 rating decision.  In an April 2010 rating decision, the RO increased the disability rating assigned to the Veteran's bilateral hearing loss disability to 10 percent, effective March 9, 2010.  Subsequently, in October 2011, the Veteran filed a claim for an increased rating for his bilateral hearing loss disability.  In response, following a VA examination, the RO issued a rating decision in December 2011 proposing to reduce the Veteran's disability rating from 10 percent to zero percent.  In a March 2012 rating decision the RO reduced the disability rating for the Veteran's bilateral hearing loss disability from 10 percent to zero percent effective June 1, 2012.

Here, the Board finds that the evidence does not support the reduction of the Veteran's bilateral hearing loss disability evaluation from 10 percent to 0 percent under 38 C.F.R. §§ 4.85, 4.86, DC 6100, effective June 1, 2012.

Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  Id.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies of: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

After the Veteran filed his claim for an increased rating, he was afforded a VA audiological examination in March 2010, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
	45	
50
70
95
65
LEFT
45
55
80
90
68

The Maryland CNC controlled speech discrimination test revealed speech recognition of 72 percent in the right ear and 76 percent in the left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral V is derived for the right ear and Roman Numeral IV for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 10 percent evaluation is derived from Table VII by intersecting row V, the right ear, with column IV, the left ear.

After the Veteran filed his October 2011 claim for an increased rating, he was provided a VA audiological examination in December 2011, which revealed puretone thresholds, in decibels, as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
35
30
65
95
56
LEFT
30
30
70
85
54

The Maryland CNC controlled speech discrimination test revealed speech recognition of 86 percent in the right ear and 84 percent in the left ear. 

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for the right ear and Roman Numeral II for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row II, the right ear, with column II, the left ear.

The RO reduced the Veteran's disability rating for his bilateral hearing loss disability based upon the December 2011 VA examination.  Subsequently, the Veteran filed a notice of disagreement with the reduction in April 2012.  In February 2013, the Veteran was afforded another VA audiological examination , which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
35
60
95
58
LEFT
35
35
70
90
58

The Maryland CNC controlled speech discrimination test revealed speech recognition of 86 percent in the right ear and 82 percent in the left ear. 
From Table VI of 38 C.F.R. § 4.85, Roman Numeral III is derived for the right ear and Roman Numeral IV for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 10 percent evaluation is derived from Table VII by intersecting row III, the right ear, with column IV, the left ear.

The Board finds that the December 2011 VA examination was not sufficient to warrant a rating reduction.  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown 5 Vet. App. 413 at 421.  The VA examiner did not provide any rationale for the shift in the Veteran's hearing acuity that occurred between the March 2010 and December 2011 VA examinations.  Additionally, the February 2013 VA examination demonstrates that the Veteran is entitled to a 10 percent rating for his bilateral hearing loss disability.  The most probative evidence indicates that the Veteran has had bilateral hearing loss that warrants a 10 percent evaluation since March 2010.  The assertion that the Veteran's hearing acuity underwent a brief improvement is not supported by sufficient evidence.  The Board finds that the evidence did not demonstrate that an improvement in the disability had actually occurred and that such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The net result of all of this is that the 10 percent rating for the bilateral hearing loss disability must be reinstated retroactively effective to June 1, 2012, the date the RO reduced it to 0 percent.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  The Veteran's claim to restore his 10 percent rating for the bilateral hearing loss disability, therefore, is granted.

ORDER

The claim for restoration of the prior 10 percent evaluation for the bilateral hearing loss disability as of June 1, 2012, is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


